Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/US2016/014505.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2021 has been entered.
 	Claims 1-14 and 17-18 are pending.
	 
Election/Restrictions
Applicant elected with traverse Group II (claim 14) in the reply filed on June 10, 2019.  
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 10, 2019.
 Response to Arguments
 	Applicant’s amendment and arguments filed on August 8, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner  a method for treating a Clostridium perfringens infection or for treating recrotic enteritis in one or more animals by administering a composition comprising of spores of any non-hemolytic Bacillus strain or any non-hemolytic Bacillus subtilis strain, wherein the strain has (i) a gyrB gene with at least 94.7% sequence identity to SEQ ID NO:1 or a gyrB gene product with at least 99.4% sequence identity to SEQ ID NO:2, (ii) an rpoB gene with at least 96.6% sequence identity to SEQ ID NO:3 or an rpoB gene product with at least 99.7% sequence identity to SEQ ID NO:4, (iii) a 16S rDNA with more than 98% sequence identity to SEQ ID NO:9, and (iv) is sensitive to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and has high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli.  Therefore, the claims are drawn to a method for treating a Clostridium perfringens infection or for treating recrotic enteritis in a genus of animals by administering a composition comprising of spores of a genus of Bacillus strains.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when 
The specification is limited to a method of inhibiting growth of Clostridium perfringens in a culture by inoculating a culture of Clostridium perfringens with Bacillus DSM 29870 (Example 6 of the instant specification).  The specification is limited to a prophetic/generic outline of isolating and identifying possible Bacillus strains having structural similarity to gyrB gene/gyrB gene product of SEQ ID NO:1/SEQ ID NO:2, rpoB gene/rproB gene product of SEQ ID NO:3/4, and 16sDNA of SEQ ID NO:9.  The specification fails to disclose a method of treating a Clostridium perfringens infection or recrotic enteritis infection in an animal and fails to disclose the genomic sequence of Bacillus DSM 29870.  In view of the widely variant species encompassed by the genus, the examples described above are not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed method.
The level of the knowledge and skill in the art did not allow those skilled in the art to envisage or recognize any non-hemolytic Bacillus strain  or any Bacillus subtilis strain, wherein the strain has (i) a gyrB gene with at least 94.7% sequence identity to SEQ ID NO:1 or a gyrB gene product with at least 99.4% sequence identity to SEQ ID NO:2, (ii) an rpoB gene with at least 96.6% sequence identity to SEQ ID NO:3 or an rpoB gene product with at least 99.7% sequence identity to SEQ ID NO:4, (iii) a 16S rDNA with more than 98% sequence identity to SEQ ID NO:9, and (iv) is sensitive to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and has high compatibility with monesin and C. perfrigens and E. coli and wherein the strain has the function of treating a Clostridium perfringens infection or recrotic enteritis infection in any animal.  Therefore, the specification does not provide an actual reduction to practice of the claimed method because the specification fails to disclose the structure of non-hemolytic Bacillus strains having the function of treating a Clostridium perfringens infection or recrotic enteritis infection in any animal and having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and having high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli. The specification does not disclose non-hemolytic Bacillus strains that are sensitive to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and has high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli and are able to treat a Clostridium perfringens infection or recrotic enteritis infection in any animal and does not disclose the genomic sequence of Bacillus DSM 29870.   The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize non-hemolytic Bacillus strains having the function of treating a Clostridium perfringens infection or recrotic enteritis infection in any animal and having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and has high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli based solely on sequence identity to gyrB gene/gyrB gene product of SEQ ID NO:1/SEQ ID NO:2, rpoB gene/rproB gene product of SEQ ID NO:3/4, and 16sDNA of SEQ ID NO:9.   Thus, the description of the prophetic/generic outline of isolating and identifying possible non-Bacillus strains having structural similarity to gyrB gene/gyrB gene product of SEQ ID NO:1/SEQ ID NO:2, rpoB gene/rproB gene product of SEQ ID NO:3/4, and 16sDNA of SEQ ID NO:9 is not sufficient to describe the claimed method of treating a Clostridium perfringens infection or recrotic enteritis infection in any animal. Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.   
Further, with the aid of a computer, one of skill in the art could identify Bacillus or Bacillus subtilis strains having (i) a gyrB gene with at least 94.7% sequence identity to SEQ ID NO:1 or a gyrB gene product with at least 99.4% sequence identity to SEQ ID NO:2, (ii) an rpoB gene with at least 96.6% sequence identity to SEQ ID NO:3 or an rpoB gene product with at least 99.7% sequence identity to SEQ ID NO:4, and (iii) a 16S rDNA with more than 98% sequence identity to SEQ ID NO:9 .  However, there is no teaching regarding (i) which 5.3% of a gyrB gene can vary from SEQ ID NO:1 or which 0.6% of the gyrB gene product can vary from SEQ ID NO:2, (ii) which 3.4% of an rpoB gene can vary from SEQ ID NO:3 or which rpoB gene product can vary from SEQ ID NO:4, and (iii) which 2% of the 16S rDNA of SEQ ID NO:9 and result in a non-hemolytic Bacillus or Bacillus subtilis strain having the function of treating a Clostridium perfringens infection or recrotic enteritis infection in any animal and having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and having high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli.   Further, there is no disclosed or art-recognized correlation between any structure and having the function of treating a Clostridium perfringens infection or recrotic enteritis infection in any animal and having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and having high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli.
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of using a microorganism to treat infections in an animal and there is no disclosure of the structure responsible for treating a Clostridium perfringens infection or recrotic enteritis infection and having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and having high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
Therefore, there are no known or disclosed non-hemolytic Bacillus strain or Bacillus subtilis strain having the function of treating a Clostridium perfringens infection or recrotic enteritis infection and having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and having high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli.  As of the filing date, there was no known or disclosed correlation between any non-hemolytic Bacillus strain or any non-hemolytic Bacillus subtilis strain and having the function of treating a Clostridium perfringens infection or recrotic enteritis C. perfrigens and E. coli  While general knowledge in the art may have allowed one of skill in the art to identify Bacillus strain or Bacillus subtilis strain having the recited structural similarity to gyrB gene/gyrB gene product of SEQ ID NO:1/SEQ ID NO:2, rpoB gene/rproB gene product of SEQ ID NO:3/4, and 16sDNAWhile of SEQ ID NO:9, there is no general knowledge in the art to suggest that general similarity of structure confers the function of treating a Clostridium perfringens infection or recrotic enteritis infection and having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and having high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli.  Accordingly, one of skill in the art would not accept the disclosure of a method of inhibiting growth of Clostridium perfringens in a culture by inoculating said culture with Bacillus DSM 29870 as representative of the claimed method of treating a Clostridium perfringens infection or recrotic enteritis infection with a genus of non-hemolytic Bacillus or Bacillus subtilis strains.
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 14 and 17. 

In response to the previous Office Action, Applicant has traversed the above rejection.  Due to the amendment of claim 18, claim 18 is no longer part of the above rejection.
Applicant argues the claims meet the written description requirement because (1) Examples 1-12 describes the identification and characterization of the Bacillus subtilis strain 29870, such as GyrB analysis, rpoB analysis, GyrA analysis and inhibition of E. coli, compatibility with monesin, and sensitivity to antibiotics, (2) Example 6 describes a method of inhibiting the growth of C. perfringens strains, and (3) one of skill in the art would have determined identification of sub-groups/closely related species to the tested strain, Bacillus subtilis strain 29870.  
This is not found persuasive.    The claims are not limited a method of treating C. perfringen using Bacillus subtilis strain 29870.  The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize non-hemolytic Bacillus strains having the function of treating a Clostridium perfringens infection or recrotic enteritis infection in any animal and having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and having high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli based solely on sequence identity to gyrB gene/gyrB gene product of SEQ ID NO:1/SEQ ID NO:2, rpoB gene/rproB gene product of SEQ ID NO:3/4, and 16sDNA of SEQ ID NO:9.   The specification is limited Clostridium perfringens in a culture by inoculating a culture of Clostridium perfringens with Bacillus DSM 29870 (Example 6 of the instant specification).  The specification is limited to a prophetic/generic outline of isolating and identifying possible Bacillus strains having structural similarity to gyrB gene/gyrB gene product of SEQ ID NO:1/SEQ ID NO:2, rpoB gene/rproB gene product of SEQ ID NO:3/4, and 16sDNA of SEQ ID NO:9.  Further, there is no teaching regarding (i) which 5.3% of a gyrB gene can vary from SEQ ID NO:1 or which 0.6% of the gyrB gene product can vary from SEQ ID NO:2, (ii) which 3.4% of an rpoB gene can vary from SEQ ID NO:3 or which rpoB gene product can vary from SEQ ID NO:4, and (iii) which 2% of the 16S rDNA of SEQ ID NO:9 and result in a non-hemolytic Bacillus or Bacillus subtilis strain having the function of treating a Clostridium perfringens infection or recrotic enteritis infection in any animal and having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and having high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli.   Further, there is no disclosed or art-recognized correlation between any structure and having the function of treating a Clostridium perfringens infection or recrotic enteritis infection in any animal and having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and having high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli.  Thus, the description of the prophetic/generic outline of isolating and identifying possible non-hemolytic Bacillus strains having structural similarity to gyrB gene/gyrB gene product of SEQ ID NO:1/SEQ ID NO:2, rpoB gene/rproB gene product of SEQ ID NO:3/4, and 16sDNA of SEQ ID Clostridium perfringens infection or recrotic enteritis infection in any animal with the genus of Bacillus strains of the claims. Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.  
Applicant argues that the claims recite a method of using a deposited strain.  Claim 18, which has been amended to limit the strain to Bacillus DSM 29870, is no longer part of the above rejection.
Hence the rejection is maintained.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 14 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 and 26-33 of copending Application No. 15/543,663 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 14 and 17-18 of the instant application and claims 17-18 and 26-33 of the reference application are both directed to a composition comprising a Bacillus strain having a deposit accession number of DSM 29870.  Claims Bacillus strain having a deposit accession number of DSM 29870 and claims 30-32 of the reference application recite a method of administering/feeding an animal said composition.   The property of having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and havinghigh compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli is an inherent property of the Bacillus strain having a deposit accession number of DSM 29870.
A method of treating a Clostridium perfringens infection in an animal by administering a composition comprising spores of a Bacillus strain having a deposit accession number of DSM 29870 is a contemplated utility of the composition described in the reference application and would necessarily flow upon administration of the composition to an animal, as recited in claims 30-32 of the reference applciation.  The specification of the reference application supports a method of treating a Clostridium perfringens infection in an animal by administering a composition comprising spores of a Bacillus strain having a deposit accession number of DSM 29870 (pages 1-2) that would anticipate the method of claims 14 and 17-18 of the instant application.   Claims 14 and 17-18 of the instant application cannot be considered patentably distinct over claims 17-21 and 26-33 of the reference application when there is specifically recited embodiment/contemplated utility that would anticipate claims 14 and 17-18 of the instant application.  Alternatively, claims 14 and 17-18  of the instant application cannot be considered patentably distinct over claims 17-21 and 26-33  of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 17-21 and 26-33  of the reference application by Clostridium perfringens infection in an animal by administering a composition comprising spores of a Bacillus strain having a deposit accession number of DSM 29870.  One of ordinary skill in the art would have been motivated to do this because the embodiments claimed in the instant claims are disclosed as being a preferred embodiment within claims 17-21 and 26-33 of the reference application.
Reliance on the specification to show that the method claims of the instant application is a contemplated utility of the product described by the  reference application is a proper use of the specification of the reference application to support a nonstatutory double patent rejection, see MPEP 804(II)(B)(2)(a).
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested that the double patent issue be deferred until one or more of these three application is determined to be in condition for allowance.

Claims 14 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 14-16 of copending Application No. 15/542,161 (reference application.  A Notice of Allowability was mailed on October 8, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 14 and 17-18 of the instant application and claims 10-12 and 14-16 Bacillus strain having a deposit accession number of DSM 29870.  Claim 10 of the reference application recites a composition comprising a Bacillus strain having a deposit accession number of DSM 29870.   The property of having sensitivity to Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin, and tetracycline and having high compatibility with monesin and antimicrobial activity against C. perfrigens and E. coli is an inherent property of the Bacillus strain having a deposit accession number of DSM 29870.
A method of treating a Clostridium perfringens infection in an animal by administering a composition comprising spores of a Bacillus strain having a deposit accession number of DSM 29870 is a contemplated utility of the composition described in the reference application and would necessarily flow upon administration of the composition to an animal.  The specification of the reference application supports a method of treating a Clostridium perfringens infection in an animal by administering a composition comprising spores of a Bacillus strain having a deposit accession number of DSM 29870 (pages 1-2) that would anticipate the method of claims 14 and 17-18 of the instant application.   Claims 14 and 17-18 of the instant application cannot be considered patentably distinct over claims 10-12 and 14-31 of the reference application when there is specifically recited embodiment/contemplated utility that would anticipate claims 14 and 17-18  of the instant application.  Alternatively, claims 14 and 17-18 of the instant application cannot be considered patentably distinct over claims 10-12 and 14-31 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 10-12 and 14-31 of the reference application by Clostridium perfringens infection in an animal by administering a composition comprising spores of a Bacillus strain having a deposit accession number of DSM 29870.  One of ordinary skill in the art would have been motivated to do this because the embodiments claimed in the instant claims are disclosed as being a preferred embodiment within claims 10-12 and 14-31 of the reference application. 
Reliance on the specification to show that the method claims of the instant application is a contemplated utility of the product described by the  reference application is a proper use of the specification of the reference application to support a nonstatutory double patent rejection, see MPEP 804(II)(B)(2)(a).
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Applicant has requested that the double patent issue be deferred until one or more of these three application is determined to be in condition for allowance.

Conclusion
Claims 1-14 and 17-18 are pending.
Claims 1-13 are withdrawn.
Claims 14 and 17-18 are rejected.
No claim is allowed.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652